;_ ' Cause No. WR-30,8'30-15 ' _ RECE|VE.IN

CQURT OF CR!?R|NAL APPEALS
william Durham 1748026

Ramsey One Unit l SEP 142015
1100 FM 655‘ `
Rosharon, Texas 77583 v Ab€iACQSi&,Ci@Fk
Court of Criminal Appeals of Texas September 11,_2015:
Abel Acosta, Clerk n
P.O. Box 12308)
Austin; Texas 78711 4 .Re: Writ_of Mandmaus / 11.07 TCCP

l

Dear Mr. Acosta, y - .
Greetings, l received a White-Card from your office on or about 08/06/15

informing me that my Writ of Mandamus has been received and presetned
to the court.'

_Sir, it is impoartant to remember that l filed my Habeas Corpus in
June of 2015 and the District Court has failed to meet the Time-lines
pursuant to TCCP Art. 11.07 which give them 35-days to file their response.

Sir, this Honorable COurt_recently heard Escareno 297 S.W.3d 288
which delt with this very same issue and the court ordered the District

 

court to ftndsthe~€lerk in contempt of court for failing to perform
her ministerail duties under Tex. Code of Crim. Proc. Ann art. 2.21

§
Sir, this is completely unaccepdable, this writ has been in the District
Cdurt for over three months, and the courts refuse to responde to my
request and now the C.O.A; has codtinuned to allow this behavior by

further failing to order the District Court to act on this Habeas Corpus

Application.

Mr. Acosta, this is the Great Writ, and it should not be abused like
this, l am claiming Actual lnnocence and this delay is a miscarriage

Of justice, please sir let me know what is going on with this process.

hespectfully, + yf€;€;éé;;;§$“//“